        Case 1:12-cv-08852-JMF Document 206 Filed 07/02/19 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 ATLANTICA HOLDINGS, INC., et al.,
                                                   12-CV-8852 (JMF)
                    Plaintiffs,

 v.

 SOVEREIGN WEALTH FUND SAMRUK-
 KAZYNA, JSC,

                     Defendant.


 ATLANTICA HOLDINGS, INC., et al.,
                                                   13-CV-5790 (JMF)
                    Plaintiffs,

 v.

 BTA BANK, JSC,

                   Defendant.


         NOTICE OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       PLEASE TAKE NOTICE that, upon the Memorandum of Law in Support of Defendants’

Motion for Summary Judgment, the Defendants’ Joint Statement Pursuant to Local Civil Rule 56.1

of Undisputed Material Facts in Support of Summary Judgment, the Declaration of Jason C. Vigna,

dated July 2, 2019 with the Exhibits appended thereto, the Declaration of James Robertson, dated

July 2, 2019, the Declaration of Robert Rauch, dated July 2, 2019, and the Declaration of Aidur

Ryskulov, dated July 2, 2019, with the Exhibits appended thereto, Defendants BTA Bank JSC

(“BTA Bank”) and Sovereign Wealth Fund “Samruk-Kazyna” JSC (“S-K Fund”), by their

undersigned counsel, will move this Court, before the Honorable Jesse M. Furman, at the

Thurgood Marshall United States Courthouse, 40 Foley Square, Courtroom 1105, New York, New
         Case 1:12-cv-08852-JMF Document 206 Filed 07/02/19 Page 2 of 2



York, 10007, for entry of an Order granting summary judgment pursuant to Rule 56 of the Federal

Rules of Civil Procedure in favor of brDefendants and dismissing Plaintiffs’ claims with prejudice.

Dated: New York, New York
       July 2, 2019                                  KATTEN MUCHIN ROSENMAN, LLP

                                                     By:    /s/ Jason C. Vigna
                                                     Bruce G. Vanyo
                                                     Jason C. Vigna
                                                     575 Madison Avenue
                                                     New York, NY 10022
                                                     (212) 940-8800

                                                     Attorneys for Defendant BTA Bank, JSC

                                                     Curtis, Mallet-Prevost, Colt & Mosle, LLP

                                                     By:    /s/ Jonathan J. Walsh
                                                     Joseph D. Pizzurro
                                                     Johnathan J. Walsh
                                                     101 Park Avenue
                                                     New York, New York 10178
                                                     (212) 696-6000

                                                     Attorneys for Defendant, Sovereign Wealth
                                                            Fund Samruk-Kazyna, JSC
